 HOLIDAY INN OF DUNKIRK-FREDONIA461DunkirkMotor Inn,Inc.,d/b/aHoliday Inn ofDunkirk-FredoniaandAmalgamated Meatcuttersand Butcher Workmen of North America,Local 34,AFL-CIO,Petitioner.Case 3-RC-5678June 12, 1974SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBy CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOPursuant to a Stipulation for Certification UponConsent Election,an electionwas conducted on May11, 1973, under the direction and supervision of theRegionalDirector,among the employees in thestipulated unit.' The tally of ballots furnished theparties at the conclusion of the election showed thatof approximately 67 eligible voters 43 cast ballots ofwhich 20 were for and 18 against the Petitioner, and5were challenged.2 The challenged ballots weresufficientinnumber to affect the results of theelection.Thereafter, the Employer timely filed twoobjections to conduct affecting the results of theelection.Pursuantto the Board's Rules and Regulations,Series 8,as amended, the Acting Regional Directorconducted an investigation and, on June 8, 1973,issued and duly served on the parties his report inwhich he recommended that the challenges besustained, that the objections be overruled, and thatthe Petitioner be certified as the bargaining repre-sentative of the employees. Thereafter, the Employerfiled exceptions to the Acting Regional Director'sfinding that Nichols, Straight, and Hancock weresupervisors and were therefore not entitled to vote.The Employer also took exception to the ActingRegionalDirector's failure to find merit in ObjectionIwhich alleged that the Petitioner's offer during theweek preceding the election to waive the initiationfeefor"those employees presently employed"constituted coercive conduct that interfered with theelection.On August 22, 1973, the Board issued a Decisionand Order3 adopting the Acting Regional Director'sfindings and recommendations with respect to theobjections and the challenged ballots of Addabboand Richmond and directing a hearing on thechallenged ballots of Nichols, Straight, and Han-cock.A hearing was held on September 19 and 20 andOctober 10, 1973, before Hearing Officer L. W.Tucker. Both Employer and the Petitioner participat-ed and were given full opportunity to examine andcross-examine witnessesand to introduce evidencebearing uponthe issues.On October 25, 1973, the Hearing Officer issued hisreport in which he found that Straight was anemployee and that Nichols and Hancock weresupervisorswithin the meaning of the Act. Hethereforerecommended that the challenge toStraight's ballot be overruled and that the challengesto the ballots of Nichols and Hancock be sustained.He therefore recommended that Straight's ballot beopened and counted and that a revised tally ofballots and certification of representative be issued.Thereafter, the Employer filed exceptions to theHearing Officer's report and a supporting brief inwhich it "reasserts" Objection 1 and also argues thatNichols and Hancockwereemployees rather thansupervisors. The Petitioner filed a brief in oppositionto the Employer's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.The Board has considered the Hearing Officer'sreport, the exceptions, the briefs,4 and the entirerecord in this proceeding, and hereby adopts theHearing Officer's finding and recommendations, asmodified below.5We agree with the Hearing Officer that AssistantHousekeeper Hancock is a supervisor within themeaning of the Act. The record is clear thatHancock, who is salaried and receives no overtimeIEligible to vote were those who were employed duringthe payrollperiod ending March23, 1973.2JohnAddabbo, FleuryRichmond,Sandra Ann Nichols, John LeslieStraight, and Ruth Alice Hancock.3Unpublished.4As indicated above,the Employer in its brief "reasserts" its objectionconcerning the Petitioner'soffer to waive the initiation fee for thosepresently employed.This offerwas not conditioned upon the expression byany employee of support for theUnion in anyform during the electoralprocess.Moreover,any denial of the waiver to new employees hired afterthe date of the offer could not have affected the election because saidemployees would not have been eligible to vote in the election.Accordingly,we find that the waiver does not fall within the proscription of the SupremeCourt'sdecisioninN.L.R.B.v. SavairMfg. Co.,414 U.S. 270 (1973). Wetherefore affirm our holding as to the proprietyof theActing RegionalDirector's finding that the waiver did not interfere with the election. SeeEndless Mold,Inc., 210 NLRB No. 34.5Althoughwe agree with the Hearing Officer's conclusion that Straightisanemployeeand was therefore eligible to vote,wedo not adopt therecommendation that Straight's ballot be opened and counted as his votewould not affect the results of the election.Accordingly,we shall issue aCertificationofRepresentative on the basis of the Acting RegionalDirector's tally of ballots which shows that the Petitioner received amajority ofthe valid votes cast.211NLRB No. 56 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, oversees the work done by the maids assigned toone of the two floors of the motel,6 inspects theroomswhich they clean, exercises independentjudgment in ordering the maids to correct thedeficiencies in their work,7 grants time off to maidsand replaces them in the event ofillness,participatesin interviewing applicants whose qualifications shediscusseswith the housekeeper, regularly replacesand performs the functions of the housekeeper onher days off, and attends managerialmeetings.8In view of the foregoing, particularly Hancock'sauthority to order maids to take corrective actionwhen she deems it necessary, we find that Hancockresponsibly directs the maids in the performance oftheir work. Accordingly, we conclude in agreementwith the Hearing Officer that the challenge to theballot of Hancock was properly sustained in view ofher position as a supervisor.9Our dissenting colleague obscures the issue bylabeling as "routine" the duties which Hancockperforms with respect to overseeing the maids' workand giving orders to them. The test of responsibledirection does not depend on the complexity anddifficulty of the maids' work or of the correctivemeasuresinvoked by Hancock. Adoption of that testwould unrealistically rule out a finding of responsibledirection in all situations where the work involveddoes not require a high degree of skill and technicalcompetence. The proper test, which is met herein, isthatHancock exercises independent judgment with-out consultation with the housekeeper in ascertainingthe deficiencies in the maids' work, however prosaicand uncomplicated, and utilizing the authority toorder that the work be done correctly.Although our colleague also points out thatHancock does some cleaning work, the fact does notrender nugatory our finding as to Hancock's supervi-sory statuswhich is based on the undisputedevidence that she devotes her time principally to theduties described above.10CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Amalgamated Meatcuttersand ButcherWorkmen of North America, Local 34,AFL-CIO,and that, pursuant to Section 9(a) of theNationalLaborRelations Act, as amended,the saidlabor organization is the exclusive representative ofall the employees in the unit found appropriate inparagraph 4 of the Decision and Order for the6 Innkeeper Ken King testified that Hancock or Housekeeper LeolaFitzpatrick, an acknowledged supervisor, "makes the initial decision" as toassignments.ISimilarly, Fitzpatrick is in charge of the maids working on the otherfloor.RAlthough Hancock's testimony was uncertain on this point, bothpurposes of collective bargaining in respect to ratesofpay,wages,hours of employment, or otherconditions of employment.CHAIRMAN MILLER, concurring in part and dissentingin part:Icannot agree with my colleagues' finding thatRuth Alice Hancock is a supervisor within themeaning of Section2(11) of the Act whichdefinesthe term supervisor as:[A]ny individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off,recall,promote, discharge, assign, reward, ordisciplineother employees, or responsibly todirect them, or to adjust their grievances, oreffectively recommend such action, if in connec-tionwith the foregoing the exercise of suchauthority is not of a merely routine or clerical innature,but requires the use of independentjudgment.This provision requires that, to be a supervisor, onemust have authority to exercise independent andeffective judgment inat least oneof the areas ofauthority enumerated. In my view, the record hereshows that Hancock has no such authority in any ofthe said areas.My colleagues find that Hancock is in charge of acrew of maids, exercises independent judgment inordering maids to correct deficiencies in their work,and grants them time off in the event of illness. I findnothing in the record to support the finding thatHancock is in charge of a crew of maids or, indeed,that maids were assigned in crews. Rather it appearsthat the housekeeper, not Hancock, assigned eachmaid to prepare certain rooms; and Hancock wasassigned to inspecting rooms on one floor. Inaddition Hancock performed maid's work and otherroutine chores such as counting linen. The inspectionchore consisted of checking the rooms to insure thateach was clean and contained all the prescribedarticles; such as stationery, fly swatter, and informa-tionalmaterials. If the inspection revealed that theroom did not meet the Inn's standard of cleanliness,Hancock would either clean it herself or tell the maidresponsible for the room that a sink was dirty or amirror needed cleaning. She could not, however,discipline or reward employees or effectively recom-mend such action. Nothing in this inspection processFitzpatrickand King testifiedunequivocallyas to Hancock's presence atthese meetings.9 IslandHolidays, Ltd. d/b/a Coco Palms Resort Hotel,201 NLRB 522;Howard Johnson Company,201 NLRB 376.iO In this connection,it is noteworthy that Fitzpatrick sometimes placesmissing supplies in a room and also does cleaning work at times HOLIDAY INN OF DUNKIRK-FREDONIA463required the use of independent judgment in thedirection of work.11 In fact nothing could be moreroutine.The record also reveals that Hancock wasnot entrusted with discretion in granting or denyingrequests for time off due to illness. It was apparentlythe Inn's policy to require the maids to notifysomeone, even another maid, in the event they wouldbe unable to report for work. Similarly, Hancocktestified that on one occasion a maid reported to hetthat she would be unable to continue workingbecause of illness. There is no evidence that Hancockwas authorized to approve this absence; she wasmerely to report it to the housekeeper.My colleagues also find that Hancock regularlyreplaced the housekeeper on her days off, but fail tonote that on these occasions she did not assume thesupervisory authority of the housekeeper. The house-keeperresided at the Inn and was usually availablewhen necessary. In her absence, any unusualproblem which would require the attention of asupervisor was taken to the innkeeper or the assistantinnkeeper.Hancock simply assumed the routinechores of the housekeeper, such as picking up theroom reports from the front desk.By noting that Hancock participated in interview-ing applicants, my colleagues apparently find, as didtheHearing Officer, that Hancock possesses theauthority to hire or effectively recommend hiring. Inmy view, such a finding is completely at odds withthe record evidence. Thus, Innkeeper King,House-keeper Fitzpatrick, and Hancock all testified withoutcontradiction that, since Fitzpatrick's return to theInn,Hancock had no authority to hire or fire.12WhileHancock may have been present duringemployment interviews conducted by Fitzpatrick,her only function was to show the prospectiveapplicanta dirty room and a clean room todemonstrate the nature of the work. She might alsohave been asked if she knew the applicant's reputa-tion in the community, but her views on whether anapplicant should be hired were neither solicited noroffered. In these circumstances, the conclusion thatHancock did not possess the authority to effectivelyrecommend hiring seems inescapable.Like othermaids,Hancock wore a uniform,participated in the employeeinsuranceprogram, andhad the same lunch period.13 Although maidsgenerallywere hourly paid, Hancock received asalary.However, her weekly salary amounted to littlemore than a maid's weekly pay and was slightly lessthan half the weekly salary paid the housekeeper.Although my colleagues find that Hancock attendsmanagerialmeetings,Hancock testified she couldnot recall ever attending suchameeting sinceFitzpatrick returned. It is also apparent from thetestimony of the only maid who testified thatHancock was not regarded as a supervisor afterFitzpatrick's return.In sum,I find nothing in the record which couldsupport a finding that Hancock is a statutorysupervisor. To the contrary, it appears that Hancockis a very efficient maid, willing to perform the worstjobs that other maids refuse, and capable ofperforming additional routine tasks to assist thehousekeeper. Cf.Dayton Motels, Inc. d/b/a HolidayInn of Dayton,192 NLRB 674, 675.Accordingly, in my view, the election results arestill in doubt and the certificationisbeing issuedprematurely.11Cf.LaRonde Bar & Restaurant Inc. and/or Carrousel Motels, Inc,145not relevant to the determination of her currentstatus.NLRB 270, 272;JanesvilleAuto Transport Company,193NLRB 874.13She did not enjoy the privileges provided the admitted supervisors;12Any authority Hancock may have had while acting as housekeeper issuch as, company paid major medical insurance and free room and board.